Title: To James Madison from Robert Smith, 6 August 1806
From: Smith, Robert
To: Madison, James



Sir
Augt. 6. 1806.

A man of fair character has this moment informed me that a Captain Cowper of Norfolk has lately been at St. Augustine and then became a Spanish Subject, that he engages to equip for the Spanish Service three privateers, that he has been equipping one at Norfolk, that a person of the name of Robinson is to be one of her Lieutenants.  Under the supposition that this may be the vessel mentioned to you by Mr My I hasten to communicate it to you, for enquiry.  Respecty.

Rt. Smith

